DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Status of the Claims
This action is in response to papers filed 08/08/2022 in which claims 1-9 and 15-16 were withdrawn; and claims 10 and 12 were amended. All the amendments have been thoroughly reviewed and entered.
Claims 10-14 and 17-20 are under examination. 

Withdrawn Rejection
	The rejection of claims 10-14 under 35 U.S.C. 103 as being unpatentable over Rissanen et al (US 2004/0049055 A1) in view of Angot et al (11 January 2007; US 2007/0010652 A1) and Berthier et al (WO 2016/131694 A1; previously cited), is withdrawn, in view of Applicant’s amendment to claim 10, and newly added claims 17-20, which have necessitated the new 103 rejections below.

Claim Interpretation
	The term “optionally” in claim 12 is interpreted not required in the composition. For this office action and art rejection purposes, the component/element following the term “optionally” in claim 12 will be interpreted as component/element that is made optional or not required, and thereby not part of the claimed composition. 
	As such, “at least one perfumery adjuvant” as recited in claim 12 are made optional and interpreted as not part of the claimed perfuming composition.

New Rejections
Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (US 2014/0271751 A1) in view of Rissanen et al (US 2004/0049055 A1; previously cited), Shinoda et al (US 2002/0048559 A1; previously cited), Popplewell et al (US 2016/0303006 A1), and Berthier et al (WO 2016/131694 A1; previously cited).
	Regarding claim 10, Schmidt teaches core-shell mesocapsules comprising a hydrophobic active such as a perfume in the core, and shell formed from one or more pre-polymers including polyurea (a polyfunctional monomer) and polyamino acid derivatives (Abstract; [0002]-[0035]). Schmidt teaches the mesocapsules have a diameter of less than 4 micrometers ([0016]-[0024]), thereby the mesocapsules meet the claimed “microcapsule.”
	However, Schmidt teaches the polysuccinimide derivative that is part of the shell of the microcapsule of claim 10.
	Regarding the polysuccinimide derivative of claim 10, Rissanen teaches an oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups (Abstract; [0001], [0007]-[0012]; claims 1-11). Rissanen teaches the oligo/polysuccimide forms the shell which encapsulate materials such as drugs ([0011]-[0012]; claim 11). Rissanen teaches the oligo/polysuccimide capsule provides sustained release of the drug encapsulated therein ([0011]-[0012]).
	It would have been obvious to one ordinary skill in the art incorporate oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rissanen indicated that oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups can be used as a material for forming the shell of a capsule so to provides sustained-release of the active substance encapsulated therein, and Schmidt indicated that polyamino acid derivatives are suitable polymers for used in forming the shell of the microcapsule, and the oligo/polysuccimide of Rissanen is within the scope of said polyamino acid derivatives. One of ordinary skill in the art would have reasonable expectation of success of incorporating the oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt because Shinoda indicated that polysuccinimide derivative compounds are known to be suitable as the material for forming the shell of a microcapsule, as such polymer material provides the desired sustained release of the active ingredient encapsulated therein ([0014]-[0068]). Thus, provided the guidance from Rissanen and Shinoda, an ordinary artisan seeking to provide a microcapsule that has improved sustained-release property, would have looked into incorporating oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt, and achieve Applicant’s claimed invention with reasonable expectation of success.
	Regarding claim 11,	Schmidt in view of Rissanen and Shinoda teaches and rendered obvious each and every structure of the core-shell microcapsule of claim 10, and thus, the zeta potential of microcapsule is comprised between -50 and -120 mv as recited in claim 11 would have been implicitly in the microcapsule of Rissanen in view of Angot, absence of evidence to the contrary. This is because per Berthier, polysuccinimide derivative is known to have an increase negative charge at basic or neutral pH (Berthier: Abstract; pages 2-3; page 22, lines 7-15).
	Regarding claims 12 and 13, Schmidt teaches a consumer product in the form of a personal care composition containing core-shell mesocapsules comprising a hydrophobic active such as a perfume in the core, and shell formed from one or more pre-polymers including polyurea (a polyfunctional monomer) and polyamino acid derivatives (Abstract; [0002]-[0035]). Schmidt teaches the mesocapsules have a diameter of less than 4 micrometers ([0016]-[0024]), thereby the mesocapsules meet the claimed “microcapsule.” Schmidt teaches the composition further contains conventional inactive or inert ingredients such as dispersants, thickening agents, stickers, film-forming agents, buffers, emulsifiers, dyes, stablizers, and solid carriers ([0017]).
	Rissanen teaches an oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups (Abstract; [0001], [0007]-[0012]; claims 1-11). Rissanen teaches the oligo/polysuccimide forms the shell which encapsulate materials such as drugs ([0011]-[0012]; claim 11). Rissanen teaches the oligo/polysuccimide capsule provides sustained release of the drug encapsulated therein ([0011]-[0012]).
	It would have been obvious to one ordinary skill in the art incorporate oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rissanen indicated that oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups can be used as a material for forming the shell of a capsule so to provides sustained-release of the active substance encapsulated therein, and Schmidt indicated that polyamino acid derivatives are suitable polymers for used in forming the shell of the microcapsule, and the oligo/polysuccimide of Rissanen is within the scope of said polyamino acid derivatives. One of ordinary skill in the art would have reasonable expectation of success of incorporating the oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt because Shinoda indicated that polysuccinimide derivative compounds are known to be suitable as the material for forming the shell of a microcapsule, as such polymer material provides the desired sustained release of the active ingredient encapsulated therein ([0014]-[0068]). Thus, provided the guidance from Rissanen and Shinoda, an ordinary artisan seeking to provide a microcapsule that has improved sustained-release property, would have looked into incorporating oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt, and achieve Applicant’s claimed invention with reasonable expectation of success.
	Regarding claim 14, Schmidt teaches a consumer product in the form of a personal care composition containing core-shell mesocapsules comprising a hydrophobic active such as a perfume in the core, and shell formed from one or more pre-polymers including polyurea (a polyfunctional monomer) and polyamino acid derivatives (Abstract; [0002]-[0035]). Schmidt teaches the mesocapsules have a diameter of less than 4 micrometers ([0016]-[0024]), thereby the mesocapsules meet the claimed “microcapsule.” Schmidt teaches the composition further contains conventional inactive or inert ingredients such as dispersants, thickening agents, stickers, film-forming agents, buffers, emulsifiers, dyes, stablizers, and solid carriers ([0017]).
	Rissanen teaches an oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups (Abstract; [0001], [0007]-[0012]; claims 1-11). Rissanen teaches the oligo/polysuccimide forms the shell which encapsulate materials such as drugs ([0011]-[0012]; claim 11). Rissanen teaches the oligo/polysuccimide capsule provides sustained release of the drug encapsulated therein ([0011]-[0012]).
	It would have been obvious to one ordinary skill in the art incorporate oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Rissanen indicated that oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups can be used as a material for forming the shell of a capsule so to provides sustained-release of the active substance encapsulated therein, and Schmidt indicated that polyamino acid derivatives are suitable polymers for used in forming the shell of the microcapsule, and the oligo/polysuccimide of Rissanen is within the scope of said polyamino acid derivatives. One of ordinary skill in the art would have reasonable expectation of success of incorporating the oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt because Shinoda indicated that polysuccinimide derivative compounds are known to be suitable as the material for forming the shell of a microcapsule, as such polymer material provides the desired sustained release of the active ingredient encapsulated therein ([0014]-[0068]). Thus, provided the guidance from Rissanen and Shinoda, an ordinary artisan seeking to provide a microcapsule that has improved sustained-release property, would have looked into incorporating oligo/polysuccimide prepared from reacting alkyl or alkenyl succinic anhydride, containing two or more imide groups with an oligoamine having two or more primary amine groups as one of the pre-polymers that forms the shell of the microcapsule of Schmidt, and achieve Applicant’s claimed invention with reasonable expectation of success.
	While Schmidt does not expressly indicated that the consumer product is in the form of a home care or a fabric care composition as recited in claim 14, it would have been reasonably obvious that the microcapsules of Schmidt in view of Rissanen and Shinoda would be suitable for use a home care or a fabric care composition, as Schmidt indicated that the active ingredients that are encapsulated in the capsule includes “fabric or surface care” active ingredients ([0009]), and per Popplewell, a fragrance (perfume) containing capsule composition with a shell made from polymers such as polyurea and polyamino acids, are known to be suitable for use in not only personal care products, but also fabric care products ([0002]-[0044]).Thus, an ordinary artisan would have reasonable expectation of success of including the microcapsules of Schmidt in view of Rissanen and Shinoda in a fabric care product so as to provide a fabric products with improved sustained release of perfume of the microcapsules, and achieve Applicant’s claimed invention with reasonable expectation of success.
	Regarding claims 17-18, Berthier teaches polysuccinimide derivatives formed from grafting an amine such as dodecylamine to a succinimide repeating unit (Abstract; pages 19-46). Berthier teaches polysuccinimide derivatives including poly(N-dodecyl aspartamide-co-succinimide) are used for providing sustained release of perfume (Abstract; pages 1-3). It would have been obvious to incorporate poly(N-dodecyl aspartamide-co-succinimide) as the polysuccinimide derivative of Rissanen that is used as one of the material in forming the shell of the capsule, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Berthier indicated that polysuccinimide derivatives including poly(N-dodecyl aspartamide-co-succinimide) are used for providing sustained release of the active material (perfume), and Rissanen also uses the polysuccinimide derivatives for providing sustained release of an active material. Thus, an ordinary artisan would have looked to selecting known polysuccinimide derivatives including the poly(N-dodecyl aspartamide-co-succinimide) of Berthier as the suitable polysuccinimide derivatives that would provide the desired sustained release property in a perfume microcapsule, as per Shinoda, sustained release can be provided by immobilizing the active material to the polysuccinimide derivative or including the active material in microcapsule formed from polysuccinimide derivative ([0014]-[0068]). As such, it is noted that [t]he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
	Regarding claims 19-20, Schmidt teaches the pre-polymer include an isocyanate or a mixture of isocyanates such as 4,4′-diisocyanatodiphenylmethane, 2,4′-diisocyanatodiphenylmethane, p-phenylene diisocyanate, 2,6-toluene diisocyanate, polyphenyl polymethylene polyisocyanate, 1,3-bis(isocyanatomethyl)cyclohexane, 1,4-diisocyanatocyclohexane, hexamethylene diisocyanate, 1,5-naphthalene diisocyanate, 3,3′-dimethyl-4,4′-biphenyl diisocyanate, 4,4′-diisocyanatodicyclohexylmethane, 2,4′-diisocyanatodicyclohexylmethane, isophorone diisocyanate, or 2,4-toluene diisocyanate, or a combination thereof ( [0002]-[0035]).
	 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant’s arguments filed 08/08/2022 with respect to claim(s) 10-14 and 17-20 have been considered but are moot in view of the new 103 rejection over the combined teachings of Schmidt, Rissanen, Shinoda, Popplewell, and Berthier, as set forth in this office action.

Conclusion 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613